Status of Claims 
This action is in reply to the Application filed on 10/16/2019.
Claims 1-19 are currently pending and have been examined.

Priority
The current Application claims priority from Foreign Application IL269325, filed 09/12/2019. Therefore, the instant claims receive the effective filing date of 09/12/2019.

Information Disclosure Statement
Information Disclosure Statement received 12/30/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
-“unloading the shared shopping cars in the packaging zone” should likely read “unloading the shared shopping carts in the packaging zone.”
Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the second sticker identifies the first customer.” It is unclear to one of ordinary skill in the art if “the first customer” is referring to the previously introduced “a customer” or introducing a new customer. Is “the first customer” intended to be “a first customer?” Is “the first customer” intended to be “the customer?” For the purpose of this examination, Examiner interprets “the first customer” as “the customer.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-14 are directed to a process. Claims 15-19 Alice/Mayo test (Step 1: YES).

Taking claim 1 as representative, claim 1 recites at least the following limitations:
-a shopping environment, wherein the shopping environment comprises a packaging zone and a shopping zone, wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier, wherein a plurality of shared carts are located at different locations within the shopping zone, wherein the plurality of shared carts comprise a first cart and a second cart; 
-marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies a customer; 
-transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer; 
-transferring items from the first cart to the packaging zone, whereby transferring the copy of the first item to the packaging zone; 
-distributing the items from the first cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the first item to a package of the customer; 

-transferring items from the second cart to the packaging zone, whereby transferring the copy of the second item to the packaging zone; 
-distributing the items from the second cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein 35Docket: 665-97 (GA Ref: 628-1.2USsaid distributing comprises adding the copy of the second item to the package of the customer, whereby incrementally preparing the package for the customer; and 
-providing the package to the customer, whereby the costumer is provided with a set of purchased items without carrying together the set of purchased items while moving within the shopping zone.
The above limitations recite the concept of packaging and providing marked customer items to a customer. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions such as, at least, marketing or sales activities. Independent claims 2, 14 and 15 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 2, 14 and 15 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, representative claim 1 fails to recite additional elements. Similarly, independent claims 2, 14 and 15 fails recite any additional Alice, claims 1, 2, 14 and 15 merely recite a commonplace business method (i.e. packaging and providing marked customer items to a customer) being applied on a general purpose computer (as supported by Applicant’s specification – “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”). See MPEP 2106.05(f). Furthermore, claims 1, 2, 14 and 15 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 2, 14 and 15 specifying that the abstract idea of packaging and providing marked customer items to a customer being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both 

Since claims 1, 2, 14 and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 2, 14 and 15 are “directed to” an abstract idea (Step 2A: YES). 
Returning to representative claim 1, representative claim 1 fails to recite additional elements. Similarly, independent claims 2, 14 and 15 fails recite any additional elements. If Examiner assumes the presents of generic computer components, similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1, 2, 14 and 15 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 2, 14 and 15 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 2, 14 and 15 specifying that the abstract idea of packaging and providing marked customer items to a customer being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 3-13 and 16-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 3-13 and 16-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 3, 5-8, 11-13, 16 and 18-19 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. . Dependent claims 4, 9-10 and 17 recite the additional elements of digitally marking the copy of the item in a digital repository, a code scanner, a camera, a conveyor belt, a robotic arm, scanning means and a billing system, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong Alice/Mayo test, claims 1-19 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-11, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0247369 A1), hereinafter Smith, in view of Roach et al. (US 2017/0337523 A1), hereinafter Roach.
Regarding claim 1, Smith discloses a method (i.e. [0001]) performed in a shopping environment, 
-wherein the shopping environment comprises a packaging zone and a shopping zone, wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier (Smith, see at least: “the order assembly server 24 may store a product identification code for each available store item, the UPC code for each item [i.e. wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier], item location on the store shelves [i.e. wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items], and other information as necessary. When a store employee collects an item for the customer orders [i.e. the shopping environment comprises a shopping zone], the employee may use a scanner 82 on the handheld device 36 to scan the item 12 [i.e. the shopping environment comprises a packaging zone] for sorting into different customer orders” [0068]), 
-the method comprises: 
-marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies a customer (Smith, see at least: “the order assembly server 24 may store a product identification code for each available store item, the UPC code for each item, item location on the store shelves [i.e. wherein the copy of the first item is located on a shelf in a first aisle], and other information as necessary. When a store employee collects an item for the customer orders, the employee may use a scanner 82 on the handheld device 36 to scan the item UPC code…The handheld device 36 may use a printer 84 to print a sticker label 86 for the item [i.e. marking, with a first sticker, a copy of a first item]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein the first sticker identifies a customer]. The label 86 may be affixed to the item as the employee collects the item” [0068]); 
-transferring the copy of the first item to the first container, wherein the first container comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer (Smith, see at least: “the employee may be directed to place the item in a particular collection receptacle or bin [i.e. transferring the copy of the first item to the first container] for the respective customer order. The handheld device 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. wherein 12. The employee may place items into a single receptacle [i.e. wherein the first container comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer] and bring items to a back area of the store 12 for sorting into different customer orders” [0068]); 
-transferring items from the first container to the packaging zone, whereby transferring the copy of the first item to the packaging zone (Smith, see at least: “The employee may place items into a single receptacle [i.e. from the first container] and bring items to a back area of the store 12 for sorting [i.e. transferring items from the first container to the packaging zone] into different customer orders [i.e. whereby transferring the copy of the first item to the packaging zone]” [0068]); 
-distributing the items from the first container to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the first item to a package of the customer (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein said distributing is performed based on stickers affixed to the items]…The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. distributing the items from the first container to packages for different customers]” [0068] and “store employee may collect items throughout the store 12 and arrange for those items to be assembled and ready for delivery to one or more customer locations 14 or for pick-up at the store 12 [i.e. wherein said distributing comprises adding the copy of the first item to a package of the customer]” [0051]); 
-marking, with a second sticker, a copy of a second item, wherein the copy of the second item is located on a shelf in a second aisle, wherein the second sticker identifies the customer (Smith, see at least: “the order assembly server 24 may store a product identification code for each available store item, the UPC code for each item, item location on the store shelves [i.e. wherein the copy of the second item is located on a shelf in a second aisle], and other information as necessary. When a store employee collects an item for the customer orders, the employee may use a scanner 82 on the handheld device 36 to scan the item UPC code…The handheld device 36 may use a printer 84 to print a sticker label 86 for the item [i.e. marking, with a second sticker, a copy of a second item]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein the second sticker identifies the customer]. The label 86 may be affixed to the item as the employee collects the item” [0068] and “The handheld device 36 may include a display 76 that may present a list of items to the store employee in the order that the employee will encounter the items while following a picking route through the store 12 [i.e. wherein the copy of the second item is located on a shelf in a second aisle]” [0067]); 
-transferring items from the first container to the packaging zone, whereby transferring the copy of the second item to the packaging zone (Smith, see at least: “The employee may place items into a single receptacle [i.e. from the first container] and bring items to a back area of the store 12 for sorting [i.e. transferring items from the first container to the packaging zone] into different customer orders [i.e. whereby transferring the copy of the second item to the packaging zone]” [0068]); 
36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein said distributing is performed based on stickers affixed to the items]…The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. distributing the items from first container to packages for different customers, whereby incrementally preparing the package for the customer]” [0068] and “store employee may collect items throughout the store 12 and arrange for those items to be assembled and ready for delivery to one or more customer locations 14 or for pick-up at the store 12 [i.e. wherein 35Docket: 665-97 (GA Ref: 628-1.2USsaid distributing comprises adding the copy of the second item to the package of the customer]” [0051] Examiner notes that because the single receptacle is sorted through for different customer orders, each order would be incrementally prepared as each next item for a particular customer would need to be found before being added to the package); and 
-providing the package to the customer, whereby the costumer is provided with a set of purchased items without carrying together the set of purchased items while moving within the shopping zone (Smith, see at least: “store employee may complete 222 the assembly or fulfillment of the pending order and any additional orders [i.e. whereby the costumer is provided with a set of purchased items without carrying together the set of purchased items while moving within the shopping zone] that have been added to the fulfillment window in order to allow the 224 the ordered goods [i.e. providing the package to the customer] or to receive the ordered services at the selected fulfillment window” [0084]).

Smith does not explicitly disclose wherein a plurality of shared carts are located at different locations within the shopping zone, wherein the plurality of shared carts comprise a first cart and a second cart; the transferring of the first item being to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises the plurality of marked items; the items being in a first cart; and the items being in a second cart.
Roach, however, teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including wherein a plurality of shared carts are located at different locations within the shopping zone, wherein the plurality of shared carts comprise a first cart and a second cart (Roach, see at least: “once the portions of the one or more pick-up orders are prepared, the cart may be left, for example, at one or more staging areas [i.e. wherein a plurality of shared carts are located at different locations, wherein the plurality of shared carts comprise a first cart and a second cart]” [0057] and “some or all of the sectors 201-204 may have designated staging areas 201 a-204 a in which the prepared and packaged portions of the order may be left after they are prepared and packaged [i.e. within the shopping zone]” [0066]);
the known technique of transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items (Roach, see at least: “the employee in charge of performing that task may then collect the listed items, package them together, leave the packaged portion of the order at a designated staging area, and generate a transmission indicating that the task is completed. In certain embodiments, one or more of the employees may be dedicated to a particular sector 201-204 of 201-204 [i.e. first aisle] may have designated staging areas 201 a-204 a in which the prepared and packaged portions of the order may be left after they are prepared and packaged [i.e. wherein the first cart is located at or near the first aisle]” [0066]);
the known technique of items being in a first cart (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items [i.e. items being in a first cart], package them, place them in the assigned bins in the cart, leave the cart at a designated staging area” [0068]); and 
the known technique of items being in the second cart (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items [i.e. items being in the second cart], package them, place them in the assigned bins in the cart, leave the cart at a designated staging area” [0068] and “once the portions of the one or more pick-up orders are prepared, the cart may be left, for example, at one or more staging areas [i.e. second cart]” [0057]). These known techniques are applicable to the method of Smith as they both share characteristics and capabilities, namely, they are directed to coordinating activities to facilitate fulfillment of orders for items sold by retailers.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Smith, wherein a plurality of shared carts are located at different locations within the shopping zone, wherein the plurality of shared carts comprise a first cart and a second cart, as taught by Roach, since the claimed invention is merely a combination of old elements, and in the 
Additionally, it would have been recognized that applying the known techniques of transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items; items being in a first cart; and items being in the second cart, as taught by Roach, to the teachings of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items; items being in a first cart; and items being in the second cart, as taught by Roach, into the method of Smith would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow preparation of more than one order at the same time (Roach, [0047]).

Regarding claim 2, Smith discloses a method (i.e. [0001]) performed in a shopping environment, 
-wherein the shopping environment comprises a packaging zone and a shopping zone, wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of copies of different items, wherein each different item is associated 24 may store a product identification code for each available store item, the UPC code for each item [i.e. wherein each different item is associated with an identifier, wherein each identical copy of the each different item is marked with the identifier], item location on the store shelves [i.e. wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of copies of different items], and other information as necessary. When a store employee collects an item for the customer orders [i.e. the shopping environment comprises a shopping zone], the employee may use a scanner 82 on the handheld device 36 to scan the item UPC code…The employee may place items into a single receptacle and bring items to a back area of the store 12 [i.e. the shopping environment comprises a packaging zone] for sorting into different customer orders” [0068]); 
-the method comprises: 
-marking a copy of an item, wherein said marking identifies the copy of the item as being associated with a customer (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item [i.e. marking a copy of an item]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein said marking identifies the copy of the item as being associated with a customer]. The label 86 may be affixed to the item as the employee collects the item” [0068]); 
-transferring the copy of the item to a container, wherein the container comprises a plurality of marked items, at least one of which is marked to be associated with another customer different than the customer (Smith, see at least: “the employee may be directed to place the item 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. wherein the container comprises a plurality of marked items]…there may often be a sufficient number of customer orders to make it impractical to carry sufficient order receptacles through the store 12. The employee may place items into a single receptacle [i.e. wherein the container comprises a plurality of marked items, at least one of which is marked to be associated with another customer different than the customer] and bring items to a back area of the store 12 for sorting into different customer orders” [0068]); 
-transferring items from the container to the packaging zone, whereby transferring the copy of the item to the packaging zone (Smith, see at least: “The employee may place items into a single receptacle [i.e. from the container] and bring items to a back area of the store 12 for sorting [i.e. transferring items from the container to the packaging zone] into different customer orders [i.e. whereby transferring the copy of the first item to the packaging zone]” [0068]); 
-distributing the items from container to packages for different customers, wherein said distributing is performed based on the markings that identify customers associated with the items, wherein said distributing comprises adding the copy of the item to a package of the customer (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein said distributing is performed based on the markings that identify customers associated with the 12 for sorting into different customer orders [i.e. distributing the items from container to packages for different customers]” [0068] and “store employee may collect items throughout the store 12 and arrange for those items to be assembled and ready for delivery to one or more customer locations 14 or for pick-up at the store 12 [i.e. wherein said distributing comprises adding the copy of the item to a package of the customer]” [0051]); and 
-providing the package to the customer (Smith, see at least: “store employee may complete 222 the assembly or fulfillment of the pending order and any additional orders that have been added to the fulfillment window in order to allow the customer to pick up or otherwise receive 224 the ordered goods [i.e. providing the package to the customer] or to receive the ordered services at the selected fulfillment window” [0084]).

Smith does not explicitly disclose a plurality of shared intermediate zones; the transferring of the copy of the item being to a shared intermediate zone, wherein the shared intermediate zone comprises a plurality of marked items; and the items being in a shared intermediate zone.
Roach, however, teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of a plurality of shared intermediate zones (Roach, see at least: “once the portions of the one or more pick-up orders are prepared, the cart may be left, for example, at one or more staging areas [i.e. a plurality of shared intermediate zones]” [0057]);
the known technique of transferring the copy of the item to a shared intermediate zone, wherein the shared intermediate zone comprises a plurality of marked items (Roach, see at least: 201-204 of the store” [0067] and “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart [i.e. wherein the shared intermediate zone comprises a plurality of marked items], leave the cart at a designated staging area [i.e. transferring the copy of the item to a shared intermediate zone]” [0068]); and
the known technique of items being in a shared intermediate zone (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart, leave the cart at a designated staging area [i.e. items being in a shared intermediate zone]” [0068]). These known techniques are applicable to the method of Smith as they both share characteristics and capabilities, namely, they are directed to coordinating activities to facilitate fulfillment of orders for items sold by retailers.
It would have been recognized that applying the known techniques of a plurality of shared intermediate zones; transferring the copy of the item to a shared intermediate zone, wherein the shared intermediate zone comprises a plurality of marked items; and items being in a shared intermediate zone, as taught by Roach, to the teachings of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a plurality of shared intermediate zones; transferring the copy of the item to a shared intermediate zone, wherein the shared intermediate zone comprises a plurality of marked 

Regarding claim 3, Smith in view of Roach teach the method of claim 2. Smith further discloses: 
-wherein said marking comprises affixing a sticker to the copy of the item, wherein the sticker uniquely identifies the costumer (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item [i.e. wherein said marking comprises affixing a sticker to the copy of the item]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. wherein the sticker uniquely identifies the costumer]. The label 86 may be affixed to the item as the employee collects the item” [0068]).

Regarding claim 4, Smith in view of Roach teach the method of claim 2. Smith further discloses:
-wherein said marking comprises digitally marking the copy of the item in a digital repository, wherein said marking is performed using at least one of a code scanner and a camera, to identify the copy of the item, wherein the copy of the item is identified using the identifier that is marked thereon (Smith, see at least: “When a store employee collects an item for the customer orders, the employee may use a scanner 82 on the handheld device 36 to scan the item UPC code [i.e. wherein said marking is performed using at least one of a code scanner 36 may determine if the item is necessary for the customer orders and may indicate whether or not the item is correct [i.e. wherein said marking comprises digitally marking the copy of the item in a digital repository] to the employee” [0068] and “the consumer product database 64 stores item information associated with goods and/or products, or types of items in the store 12…the product database 64 may be queried by the processing device 50 and may transmit information to the processing device to facilitate the use of item data [i.e. wherein said marking comprises digitally marking the copy of the item in a digital repository]” [0063] and Fig. 8 indicates the list is an ‘order basket’ of a customer order).

Regarding claim 5, Smith in view of Roach teach the method of claim 2.
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of wherein said marking comprises placing the copy of the item in an intermediate container that is associated with the customer, wherein the shared intermediate zone is configured in size and shape to store a plurality of intermediate containers (Roach, see at least: “The one or more tasks may comprise a list of items included in those portions of the one or more orders that must be collected and packaged using a cart. In certain embodiments, the one or more tasks may also comprise information about cart configuration and bin assignment for each item in the portions of the pick-up orders [i.e. wherein said marking comprises placing the copy of the item in an intermediate container that is associated with the customer]. In some embodiments, the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, 

Regarding claim 6, Smith in view of Roach teach the method of claim 2. 
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of wherein the shared intermediate zone is a shared cart (Roach, see at least: “The one or more tasks may comprise a list of items included in those portions of the one or more orders that must be collected and packaged using a cart. In certain embodiments, the one or more tasks may also comprise information about cart configuration and bin assignment for each item in the portions of the pick-up orders. In some embodiments, the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart [i.e. wherein the shared intermediate zone is a shared cart], leave the cart at a designated staging area” [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 2.

Regarding claim 7, Smith in view of Roach teach the method of claim 6. Smith further discloses:

Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of transferring the items from the shared intermediate zone to the packaging zone comprises transferring the shared cart from a location in the shopping zone to the packaging zone (Roach, see at least: “The one or more tasks may comprise a list of items included in those portions of the one or more orders that must be collected and packaged using a cart. In certain embodiments, the one or more tasks may also comprise information about cart configuration and bin assignment for each item in the portions of the pick-up orders. In some embodiments, the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart [i.e. shared cart], leave the cart at a designated staging area [i.e. transferring the items from the shared intermediate zone to the packaging zone comprises transferring the shared cart from a location in the shopping zone to the packaging zone]” [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 6.

Regarding claim 10, Smith in view of Roach teach the method of claim 2. Smith further discloses:
-wherein said transferring the copy of the item to the shared container is performed by a robotic arm that is configured to pick up the copy of the item from a shelf and transfer the copy of the item to the shared container (Smith, see at least: “The AIRS may include one or more robots under control of a suitable controller that is able to read the items in the customer order, retrieve the items from the facility, and place the items in a designated location, such as in a designated bin [i.e. wherein said transferring the copy of the item to the shared container is performed by a robotic arm that is configured to pick up the copy of the item from a shelf and transfer the copy of the item to the shared container], in order to facilitate assembly of the customer order” [0052]).
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of items being in a shared intermediate zone (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart, leave the cart at a designated staging area [i.e. items being in a shared intermediate zone]” [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 2.

Regarding claim 11, Smith in view of Roach teach the method of claim 2. Smith further discloses:
wherein said providing comprises: providing the package to the customer within the shopping environment, wherein said providing is performed in response to a payment of a bill by the customer, wherein the bill is generated automatically (Smith, see at least: “store employee may complete 222 the assembly or fulfillment of the pending order and any additional orders that have been added to the fulfillment window in order to allow the customer to pick up or otherwise receive 224 the ordered goods [i.e. said providing comprises: providing the package to the customer within the shopping environment] or to receive the ordered services at the selected fulfillment window” [0084] and “The customer may select items or goods for purchase. In signing into an account or entering information for a purchase, the order server 16 may receive (from the customer) customer information which facilitates delivery of goods to the customer [i.e. wherein said providing is performed in response to a payment of a bill by the customer]” [0049] and “When the customer is finished shopping, the customer may finalize the order by selecting a “check out” button [i.e. wherein the bill is generated automatically] or the like on the web page” [0028]).

Regarding claim 15, Smith discloses a system (i.e. abstract) comprising: 
-a shopping zone, wherein the shopping zone comprises a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier (Smith, see at least: “the order assembly server 24 may store a product identification code for each available store item, the UPC code for each item [i.e. wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier], item 82 on the handheld device 36 to scan the item UPC code” [0068]); 
-a marking means for enabling a customer to mark a copy of an item in the shopping zone to associate the marked copy with the customer - The marking means are being interpreted under 35 U.S.C. 112(f) as “personal stickers, an application, a personal/intermediate container, or the like” as indicated in paragraph [0038] of Applicant’s specification (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item [i.e. a marking means for enabling a customer to mark a copy of an item in the shopping zone]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. to associate the marked copy with the customer]. The label 86 may be affixed to the item as the employee collects the item” [0068]); 
-a shared container used in the shopping zone, wherein each shared container is configured to temporarily retain a plurality of marked copies of different customers at the same time, wherein a plurality of marked copies associated with the customer are in a shared container (Smith, see at least: “sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. wherein each shared container is configured to temporarily retain]…The employee may place items into a single receptacle [i.e. a shared container used in the shopping zone] and bring items to a back area of the store 12 for sorting into different customer orders [i.e. temporarily retain a plurality of marked copies of different customers at the same time]” [0068] and “handheld device 36 may communicate with 16 and/or the order assembly server 24 to receive a list of items which need to be collected [i.e. wherein a plurality of marked copies associated with the customer [are in a shared container] from the store 12 to fulfill the orders” [0067]); and 
-a packaging zone comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being transferred from the shared container to the packaging zone (Smith, see at least: “The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. the plurality of marked copies]…The employee may place items into a single receptacle and bring items to a back area of the store 12 [i.e. a packaging zone] for sorting into different customer orders [i.e. comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being transferred from the shared container to the packaging zone]” [0068]).
	
	Smith does not explicitly disclose a plurality of shared intermediate zones spread across the shopping zone, wherein each shared intermediate zone is configured to temporarily retain a plurality of marked copies of different customers at the same time, and the plurality of marked copies associated with the customer being distributed in two or more shared intermediate zones; and the plurality of marked copies being in a plurality of shared intermediate zones.
	Roach, however, teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of a plurality of shared intermediate zones spread across the shopping zone, wherein each shared intermediate zone is configured to temporarily retain a plurality of items of different customers at the same time, 201-204 may have designated staging areas 201 a-204 a [i.e. a plurality of shared intermediate zones spread across the shopping zone] in which the prepared and packaged portions of the order [i.e. wherein a plurality of [the items] associated with the customer  are distributed in two or more shared intermediate zones] may be left after they are prepared and packaged” [0066]); and
	the known technique of items being in plurality of shared intermediate zones (Roach, see at least: “once the portions of the one or more pick-up orders are prepared, the cart may be left, for example, at one or more staging areas [i.e. a plurality of shared intermediate zones]” [0057]). These known techniques are applicable to the system of Smith as they both share characteristics and capabilities, namely, they are directed to coordinating activities to facilitate fulfillment of orders for items sold by retailers.
	It would have been recognized that applying the known techniques of a plurality of shared intermediate zones spread across the shopping zone, wherein each shared intermediate zone is configured to temporarily retain a plurality of items of different customers at the same time, wherein a plurality of the items associated with the customer are distributed in two or more shared intermediate zones; and items being in plurality of shared intermediate zones, as taught by Roach, to the teachings of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate 

Regarding claim 16, Smith in view of Roach teach the system of claim 15. 
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of wherein the plurality of shared intermediate zones comprise a plurality of shared carts (Roach, see at least: “In some embodiments, the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart, leave the cart at a designated staging area [i.e. wherein the plurality of shared intermediate zones comprise a plurality of shared carts]” [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 15.

Regarding claim 18, Smith in view of Roach teach the system of claim 15. Smith further discloses:

Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of items being in a plurality of shared intermediate zone (Roach, see at least: “some or all of the sectors 201-204 may have designated staging areas 201 a-204 a [i.e. a plurality of shared intermediate zones] in which the prepared and packaged portions of the order [i.e. items being in a plurality of shared intermediate zone] may be left after they are prepared and packaged” [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 15.

Regarding claim 19, Smith in view of Roach teach the system of claim 15. Smith further discloses:
	-wherein the system is absent of shopping carts that are uniquely associated with a specific customer during a shopping session (Smith, see at least: “a store system 44 may operate as a larger system. For example, multiple stores 12 may operate at different locations (e.g., different brick-and-mortar stores, facilities, and/or warehouses [i.e. the system is absent of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Davidson et al. (US 2014/0278645 A1), hereinafter Davidson.
Regarding claim 8, Smith in view of Roach teach the method of claim 6. Smith further discloses:
-transferring loaded shared containers from the shopping zone to the packaging zone, unloading the shared containers in the packaging zone (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. transferring loaded shared containers from the shopping zone to the packaging zone, unloading the shared containers in the packaging zone]” [0068]).
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of items being in a shared carts (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart to collect the listed items, package them, place them in the assigned bins in the cart [i.e. items being in a shared cart], leave the cart at a designated staging area” [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 6.
Smith in view of Roach does not explicitly teach periodically transferring loaded shared containers from the shopping zone to the packaging zone, unloading the shared containers in the packaging zone and transferring unloaded shared carts from the packaging zone to the shopping zone.

It would have been recognized that applying the known technique of periodically transferring loaded shared containers from the shopping zone to the packaging zone, unloading the shared containers in the packaging zone and transferring unloaded shared carts from the packaging zone to the shopping zone, as taught by Davidson, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of periodically transferring loaded shared containers from the shopping zone to the packaging zone, unloading the shared containers in the packaging zone and transferring unloaded shared carts from the packaging zone to the shopping zone, as taught by Davidson, into the method of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved method that would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Lehmann et al. (US 9,315,344 B1), hereinafter Lehmann.
Regarding claim 9, Smith in view of Roach teach the method of claim 2. 
Smith in view of Roach does not explicitly teach the shared intermediate zone being a conveyor belt.
Lehmann, however, teaches facilitating picking, packing and shipping operations (i.e. Col. 2 Ln. 14-15), including the known technique of a shared intermediate zone being a conveyor belt (Lehmann, see at least: “the routing operations 165 may include a buffer, such as a loop conveyor belt, that can be used to temporally hold packed items before delivery to a stack station [i.e. wherein the shared intermediate zone is a conveyor belt].  For example, as packed items are provided from packing operations 160 to routing operations 165, they may remain on a loop conveyor belt, or other temporary holding zone, and be released to the shipping operations in the sequence order specified by the stacking engine” Col. 6 Ln. 57-64). This known technique is applicable to the method of Smith in view of Roach as they both share characteristics and capabilities, namely, they are directed to facilitating picking, packing and shipping operations.
It would have been recognized that applying the known technique of a shared intermediate zone being a conveyor belt, as taught by Lehmann, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a shared intermediate zone being a .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Schon et al. (US 2007/0228163 A1), hereinafter Schon.
Regarding claim 12, Smith in view of Roach teach the method of claim 2. Smith further discloses:
-wherein said providing comprises: delivering the package to an external address of the customer, wherein the package comprises copies of items selected by the customer (Smith, see at least: “a customer purchasing items from the store 12 for delivery to a customer location 14 [i.e. said providing comprises: delivering the package to an external address of the customer]…The customer may select items or goods for purchase [i.e. wherein the package comprises copies of items selected by the customer]. In signing into an account or entering information for a purchase, the order server 16 may receive (from the customer) customer information which facilitates delivery of goods to the customer [i.e. said providing comprises: delivering the package to an external address of the customer]” [0049])
Smith in view of Roach does not explicitly teach the package comprising copies of items selected by the customer while the customer is physically located in the shopping zone.
Schon, however, teaches fulfilling sales orders at a facility (i.e. [0002]), including the known technique of delivering a package to an external address of the customer, wherein the package comprises items selected by the customer while the customer is physically located in the 
		It would have been recognized that applying the known technique of delivering a package to an external address of the customer, wherein the package comprises items selected by the customer while the customer is physically located in the shopping zone, as taught by Schon, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of delivering a package to an external address of the customer, wherein the package comprises items selected by the customer while the customer is physically located in the shopping zone, as taught by Schon, into the method of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved method that would assist customers during their shopping experience (Schon, [0015]).

Regarding claim 17, Smith in view of Roach teach the system of claim 15. Smith further discloses:
-a scanning means for scanning a marked copy of an item to retrieve an associated customer thereof - The scanning means are being interpreted under 35 U.S.C. 112(f) as “scanner 509 may be configured to scan a bar code, a QR code, RFID tag, or the like. Additionally or alternatively, Scanner 509 may be configured to scan markers that were marked by a customer, such as scanning personal stickers affix to copies, scanning intermediate containers, or the like. In some exemplary embodiments, the sticker may be a RFID sticker. Scanner 509 may be an RFID reader” as indicated in paragraph [0113] of Applicant’s specification (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. a scanning means for scanning a marked copy of an item to retrieve an associated customer thereof]. The label 86 may be affixed to the item as the employee collects the item” [0068]).
Smith in view of Roach does not explicitly teach the said scanning means being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer.
Schon, however, teaches fulfilling sales orders at a facility (i.e. [0002]), including the known technique of scanning means being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer (Schon, see at least: “the customer 32 may scan or otherwise read a barcode, RFID tag, or similar identification device [i.e. wherein said scanning means] affixed to the display model of the chair, and have the device 30 display the location of the boxed-up chair on the storage shelves.  If the chair is in 
	It would have been recognized that applying the known technique of scanning means being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer, as taught by Schon, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of scanning means being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer, as taught by Schon, into the system of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved system that would assist customers during their shopping experience (Schon, [0015]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Cherry et al. (US 2007/0005377 A1), hereinafter Cherry.
Regarding claim 13, Smith in view of Roach teach the method of claim 2. 

Cherry, however, teaches fulfilling grocery orders (i.e. abstract), including the known technique of a plurality of aisles comprising at least one aisle that has an aisle spacing that is no more than 120 centimeters (Cherry, see at least: “As shown in FIG. 1, the aisles 9, 11, 14 and 16 are approximately 30 inches wide [i.e. wherein the plurality of aisles comprise at least one aisle that has an aisle spacing that is no more than 120 centimeters]” [0026]). This known technique is applicable to the method of Smith in view of Roach as they both share characteristics and capabilities, namely, they are directed to fulfilling grocery orders.
It would have been recognized that applying the known technique of a plurality of aisles comprising at least one aisle that has an aisle spacing that is no more than 120 centimeters, as taught by Cherry, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a plurality of aisles comprising at least one aisle that has an aisle spacing that is no more than 120 centimeters, as taught by Cherry, into the method of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for additional shelving and therefore, a greater volume of groceries to be stored in a smaller amount of floor space (Cherry, [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roach, in view of Smith.
Regarding claim 14, Roach discloses a method (i.e. [0001]) performed in a shopping environment, 
-wherein the shopping environment comprises a packaging zone, a plurality of shared intermediate containers and a shopping zone, wherein the shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the each different item, each identical copy thereof is marked with the identifier (Roach, see at least: “carts with a variety of different heights, widths, or depths may be better suited to picking particular items or to entering aisles on which items are located [i.e. wherein the shopping zone comprises a plurality of shelves in a plurality of aisles]” [0056] and “once the portions of the one or more pick-up orders are prepared, the cart [i.e. a plurality of shared intermediate containers] may be left, for example, at one or more staging areas [i.e. the shopping environment comprises a packaging zone]” [0057] and “FIG. 2 illustrates an example pick-up facility 200 that has been divided into a plurality of sectors 201-204, each illustrated with shelves or other display features. The sectors 201-204 may comprise different types of products. For instance, in a grocery retailer context, sectors 201 and 204 [i.e. shopping environment comprises a shopping zone] may comprise boxed items, sector 202 may comprise frozen items, and sector 203 may comprise fresh produce. Items that are in stock may be categorized based on the sector in which they are located within the store [i.e. wherein the shelves retain a multiplicity of copies of different items]” [0065] and “The items may be grouped or categorized, for instance, by referencing a UPC of each item [i.e. wherein each different item is associated with an identifier, wherein for at least a portion of the each different item, each identical copy thereof is marked with the identifier] with a database that identifies a product type or location associated with the item” [0035]);
-the method comprises: 
-transferring a first shared intermediate container from the shopping zone to the packaging zone, wherein the first shared intermediate container comprises at least a first copy of a first item and a second copy of the first item, wherein the first copy of the first item is associated, using a marking, with a first customer, wherein the second copy of the first item is associated, using a marking, with a second customer (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart [i.e. first shared intermediate container] to collect the listed items, package them, place them in the assigned bins in the cart, leave the cart at a designated staging area [i.e. transferring a first shared intermediate container from the shopping zone to the packaging zone]” [0068] and “Items that are in stock may be categorized based on the sector in which they are located within the store. The items within the same sector may be grouped together [i.e. wherein the first shared intermediate container comprises at least a first copy of a first item and a second copy of the first item] and form one portion of the order [i.e. wherein the first copy of the first item is associated, using a marking, with a first customer]” [0065] and “the use of carts may allow preparation of more than one pick-up order at the same time. For example, in certain embodiments, two or more bins [i.e. marking] may be used to hold portions of at least two pick-up orders [i.e. wherein the second copy of the first item is associated, using a marking, with a second customer]” [0047]);
-dividing the first shared intermediate container into packages, wherein said dividing comprises identifying an associated customer for each item in the first shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer (Roach, see at least: “the employee in charge of performing that task may then collect the listed items, package them together [i.e. dividing the first shared intermediate 201-204 of the store” [0067] and “the use of carts may allow preparation of more than one pick-up order at the same time. For example, in certain embodiments, two or more bins may be used to hold portions of at least two pick-up orders [i.e. wherein said dividing comprises identifying an associated customer for each item in the first shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer]” [0047]),
-wherein based on said identifying the associated customer, updating a list of purchased items of the associated customer to include the each item, whereby placing the first copy of the first item in a first package that is associated with the first customer and updating a first list of purchased items of the first customer to include the first item, whereby placing the second copy of the first item in a second package that is associated with the second customer and updating a second list of purchased items of the second customer to include the first item (Roach, see at least: “tasks for preparing and packaging the portions of the order may be received by one or more employees on handheld electronic devices. In certain embodiments a task for a particular portion of the order may comprise a list of items a list of purchased items] included in that portion of the order that must be collected and packaged…the employee in charge of performing that task may then collect the listed items, package them together [i.e. , leave the packaged portion of the order at a designated staging area, and generate a transmission indicating that the task is completed [i.e. updating a list of purchased items of the associated customer to include the each item, whereby updating a first list of purchased items of the first customer to include the first item, whereby updating a second list of purchased items of the second customer to include 
-transferring a second shared intermediate container from the shopping zone to the packaging zone, wherein the second shared intermediate container comprises at least a copy of a second item, wherein the copy of the second item is associated, using a marking, with the first customer (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart [i.e. second shared intermediate container] to collect the listed items, package them, place them in the assigned bins in the cart [i.e. using a marking], leave the cart at a designated staging area [i.e. transferring a second shared intermediate container from the shopping zone to the packaging zone]” [0068] and “Items that are in stock may be categorized based on the sector in which they are located within the store. The items within the same sector may be grouped together [i.e. wherein the second shared intermediate container comprises at least a copy of a second item] and form one portion of the order [i.e. wherein the copy of the second item is associated, using a marking, with the first customer]” [0065] and “one or more of the employees may be dedicated to a particular sector 201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. a second shared intermediate container] may be sent to the corresponding employee or employees” [0067]);
201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. second shared intermediate container] may be sent to the corresponding employee or employees” [0067] and “the use of carts may allow preparation of more than one pick-up order at the same time. For example, in certain embodiments, two or more bins may be used to hold portions of at least two pick-up orders [i.e. wherein said dividing comprises identifying an associated customer for each item in the second shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer]” [0047]),
-wherein based on said identifying the associated customer, updating a list purchased items of the associated customer to include the each item, whereby placing the copy of the second item in a third package and updating the first shopping list to include the second item (Roach, see at least: “tasks for preparing and packaging the portions of the order may be received by one or more employees on handheld electronic devices. In certain embodiments a task for a particular portion of the order may comprise a list of items [i.e. a list of purchased items] included in that portion of the order that must be collected and packaged…the employee in charge of performing that task may then collect the listed items, package them together, leave the 201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. second item] may be sent to the corresponding employee or employees” [0067] and “cart bins may be used to keep items for one or more pick-up orders separate. In some embodiments, at least one of the bins is assigned to at least a portion of a particular pick-up order [i.e. based on said identifying the associated customer]. For example, in certain embodiments, one or more bins may be assigned to hold certain items of a pick-up order [i.e. whereby placing the copy of the second item in a third package]” [0054]);
-transferring a third shared intermediate container from the shopping zone to the packaging zone, wherein the third shared intermediate container comprises at least a copy of a third item, wherein the copy of the third item is associated, using a marking, with the second customer (Roach, see at least: “the one or more employees in charge of performing the tasks may then use the cart [i.e. third shared intermediate container] to collect the listed items, package them, place them in the assigned bins in the cart [i.e. using a marking], leave the cart at a designated staging area [i.e. transferring a third shared intermediate container from the shopping zone to the packaging zone]” [0068] and “Items that are in stock may be categorized based on the sector in which they are located within the store. The items within the same sector may be grouped together [i.e. wherein the third shared intermediate container comprises at least a copy of a third item] and form one portion of the order [i.e. wherein the copy of the third item is associated, using a marking, with the second customer]” [0065] and “one or more of the 201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. a third shared intermediate container] may be sent to the corresponding employee or employees” [0067] and “cart bins may be used to keep items for one or more pick-up orders separate [i.e. wherein the copy of the third item is associated, using a marking, with the second customer]” [0054]);
-dividing the third shared intermediate container into packages, wherein said dividing comprises identifying an associated customer for each item in the third shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer (Roach, see at least: “the employee in charge of performing that task may then collect the listed items, package them together [i.e. dividing the third shared intermediate container into packages], leave the packaged portion of the order at a designated staging area, and generate a transmission indicating that the task is completed. In certain embodiments, one or more of the employees may be dedicated to a particular sector 201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. the third shared intermediate container] may be sent to the corresponding employee or employees” [0067] and “the use of carts may allow preparation of more than one pick-up order at the same time. For example, in certain embodiments, two or more bins may be used to hold portions of at least two pick-up orders [i.e. wherein said dividing comprises identifying an associated customer for each item in the third shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer]” [0047]),
-wherein based on said identifying the associated customer, updating a list of purchased items of the associated customer to include the each item, whereby placing the copy of the third item in a fourth package and updating the second list of purchased items to include the third item 201-204 of the store, and all tasks associated with preparing and packaging portions of the order associated with that sector [i.e. third item] may be sent to the corresponding employee or employees” [0067] and “cart bins may be used to keep items for one or more pick-up orders separate. In some embodiments, at least one of the bins is assigned to at least a portion of a particular pick-up order [i.e. based on said identifying the associated customer]. For example, in certain embodiments, one or more bins may be assigned to hold certain items of a pick-up order [i.e. whereby placing the copy of the third item in a fourth package]” [0054]);
-providing the first package to the first customer (Roach, see at least: “notification may comprise a customer arrival notification identifying when the customer arrives at the pick-up facility to pick up the order [i.e. providing the first package to the first customer]” [0039]);
-providing the second package to the second customer (Roach, see at least: “notification may comprise a customer arrival notification identifying when the customer arrives at the pick-up facility to pick up the order [i.e. providing the second package to the second customer]” 

Roach does not explicitly disclose the first shared intermediate container being unloading into packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer; the second shared intermediate container being unloading into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer; placing the copy of the second item in the first package; the third shared intermediate container being unloading into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer; placing the copy of the third item in the second package; receiving payment from the first customer based on the first list of purchased items; and receiving payment from the second customer based on the second list of purchased items.
Smith, however, teaches assembling the selected purchasable items at a store (i.e. abstract), including the known technique of unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein 
the known technique of unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer]” [0068]);
the known technique of placing a second item in the first package (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. placing a second item in the first package]” [0068]);
the known technique of unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer]” [0068]); 
the known technique of placing a third item in the second package (Smith, see at least: “The employee may place items into a single receptacle and bring items to a back area of the 12 for sorting into different customer orders [i.e. placing a third item in the second package]” [0068]);
receiving payment from the first customer based on the first list of purchased items (Smith, see at least: “The customer may select items or goods for purchase [i.e. based on the first list of purchased items]. In signing into an account or entering information for a purchase [i.e. receiving payment from the first customer], the order server 16 may receive (from the customer) customer information which facilitates delivery of goods to the customer” [0049] and “When the customer is finished shopping, the customer may finalize the order by selecting a “check out” button [i.e. receiving payment from the first customer] or the like on the web page” [0028]); and 
receiving payment from the second customer based on the second list of purchased items (Smith, see at least: “The customer may select items or goods for purchase [i.e. based on the second list of purchased items]. In signing into an account or entering information for a purchase [i.e. receiving payment from the second customer], the order server 16 may receive (from the customer) customer information which facilitates delivery of goods to the customer” [0049] and “When the customer is finished shopping, the customer may finalize the order by selecting a “check out” button [i.e. receiving payment from the second customer] or the like on the web page” [0028]). These known techniques are applicable to the method of Roach as they both share characteristics and capabilities, namely, they are directed to assembling the selected purchasable items at a store.
It would have been recognized that applying the known techniques of unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer; unloading a container into different packages, said unloading comprises 
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method, as taught by Roach, receiving payment from the first customer based on the first list of purchased items; and receiving payment from the second customer based on the second list of purchased items, as taught by Smith, since the claimed invention is merely a combination of old .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Fakhouri et al. (US 2018/0292955 A1) teaches an application used for scanning items of interest in a store.
-Fuzell-Casey et al. (US 2004/0039661 A1) teaches scanning products located in a store such that they can be added or removed from a shopper’s purchase list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/Examiner, Art Unit 3684